DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 07/30/2021. Claims 1, 7, 8, 10, 16, 17 are amended. Claims 9, 15, 18 are cancelled. Claim 19 is a new claim. Claims 1-8, 10-14, 16-17, 19 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: 112(d) rejection of claim 15.
Allowable Subject Matter
Claims 1-8, 10-14, 16-17, 19 are allowed.
As of claim 1, the closest prior art HU et al. (US 20190179220 A1; HU) teaches a light-source system, comprising excitation light source, first supplementary light source, first light-guiding assembly, wavelength conversion apparatus, and second light-guiding assembly. The excitation light source is for emitting excitation light; the first supplementary light source is for emitting first supplementary light. The first light-guiding assembly is for guiding the excitation light to the wavelength conversion apparatus. The wavelength conversion apparatus is for converting excitation light to excited light and irradiate onto the first light-guiding assembly. The first light-guiding assembly is for guiding excited light to irradiate onto the second light-guiding assembly. At least some components of the second light-guiding assembly are arranged on the light path from 
Claims 2-6 are allowed as being dependent on claim 1.
As of claim 7, the closest prior art HU et al. (US 20190179220 A1; HU) teaches a light-source system, comprising excitation light source, first supplementary light source, first light-guiding assembly, wavelength conversion apparatus, and second light-guiding assembly. The excitation light source is for emitting excitation light; the first supplementary light source is for emitting first supplementary light. The first light-guiding assembly is for guiding the excitation light to the wavelength conversion apparatus. The wavelength conversion apparatus is for converting excitation light to excited light and irradiate onto the first light-guiding assembly. The first light-guiding assembly is for guiding excited light to irradiate onto the second light-guiding assembly. At least some components of the second light-guiding assembly are arranged on the light path from 
As of claim 8, the closest prior art HU et al. (US 20190179220 A1; HU) teaches a light-source system, comprising excitation light source, first supplementary light source, first light-guiding assembly, wavelength conversion apparatus, and second light-guiding assembly. The excitation light source is for emitting excitation light; the first supplementary light source is for emitting first supplementary light. The first light-guiding assembly is for guiding the excitation light to the wavelength conversion apparatus. The wavelength conversion apparatus is for converting excitation light to excited light and irradiate onto the first light-guiding assembly. The first light-guiding assembly is for guiding excited light to irradiate onto the second light-guiding assembly. At least some components of the second light-guiding assembly are arranged on the light path from the first light-guiding assembly. The second light-guiding assembly is for guiding the excited light and/or the first supplementary light, such that the first supplementary light 
As of claim 10, the closest prior art HU et al. (US 20190179220 A1; HU) teaches a light-source system, comprising excitation light source, first supplementary light source, first light-guiding assembly, wavelength conversion apparatus, and second light-guiding assembly. The excitation light source is for emitting excitation light; the first supplementary light source is for emitting first supplementary light. The first light-guiding assembly is for guiding the excitation light to the wavelength conversion apparatus. The wavelength conversion apparatus is for converting excitation light to excited light and irradiate onto the first light-guiding assembly. The first light-guiding assembly is for guiding excited light to irradiate onto the second light-guiding assembly. At least some components of the second light-guiding assembly are arranged on the light path from the first light-guiding assembly. The second light-guiding assembly is for guiding the excited light and/or the first supplementary light, such that the first supplementary light and at least part of the excited light are output from same emission channel. HU does not anticipate or render obvious, alone or in combination, the condenser lens is disposed on the transmission path of the light beam and for receiving the light beam passing through the lens array and converting the light beam into a condenser light 
Claims 11-14, 19 are allowed as being dependent on claim 10.
As of claim 16, the closest prior art HU et al. (US 20190179220 A1; HU) teaches a light-source system, comprising excitation light source, first supplementary light source, first light-guiding assembly, wavelength conversion apparatus, and second light-guiding assembly. The excitation light source is for emitting excitation light; the first supplementary light source is for emitting first supplementary light. The first light-guiding assembly is for guiding the excitation light to the wavelength conversion apparatus. The wavelength conversion apparatus is for converting excitation light to excited light and irradiate onto the first light-guiding assembly. The first light-guiding assembly is for guiding excited light to irradiate onto the second light-guiding assembly. At least some components of the second light-guiding assembly are arranged on the light path from the first light-guiding assembly. The second light-guiding assembly is for guiding the excited light and/or the first supplementary light, such that the first supplementary light and at least part of the excited light are output from same emission channel. HU does not anticipate or render obvious, alone or in combination, the condenser lens is disposed on the transmission path of the light beam and for receiving the light beam passing through the lens array and converting the light beam into a condenser light beam; and the wavelength conversion element is for receiving the condenser light beam and converting at least a portion of the condenser light beam into a converted light 
As of claim 17, the closest prior art HU et al. (US 20190179220 A1; HU) teaches a light-source system, comprising excitation light source, first supplementary light source, first light-guiding assembly, wavelength conversion apparatus, and second light-guiding assembly. The excitation light source is for emitting excitation light; the first supplementary light source is for emitting first supplementary light. The first light-guiding assembly is for guiding the excitation light to the wavelength conversion apparatus. The wavelength conversion apparatus is for converting excitation light to excited light and irradiate onto the first light-guiding assembly. The first light-guiding assembly is for guiding excited light to irradiate onto the second light-guiding assembly. At least some components of the second light-guiding assembly are arranged on the light path from the first light-guiding assembly. The second light-guiding assembly is for guiding the excited light and/or the first supplementary light, such that the first supplementary light and at least part of the excited light are output from same emission channel. HU does not anticipate or render obvious, alone or in combination,  the condenser lens is disposed on the transmission path of the light beam and for receiving the light beam passing through the lens array and converting the light beam into a condenser light beam; and the wavelength conversion element is for receiving the condenser light beam and converting at least a portion of the condenser light beam into a converted 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art TAKAHASHI (US 20190072759 A1) teaches a light source device, a projector, and a chromaticity adjustment method, which are resistant to a change in the color of emitted light even if used for a long period of time, includes: an excitation light source that emits excitation light; a phosphor wheel that is irradiated with excitation light to convert a part of excitation light into fluorescent light and that emits mixed color light including the fluorescent light and a remaining part of excitation light; motor that rotates phosphor wheel; and an adjustment unit that adjusts the rotational frequency of motor so that the chromaticity of mixed color light emitted from phosphor wheel becomes a predetermined value;
- Prior Art Kamm et al. (US 20080204847 A1) teaches an image generation unit with an illumination unit for generating a plurality of coherent sub-beams and for illuminating an image modulator, including a light source, and a projection lens for superimposing each of the coherent sub-beams onto a projection screen plane. An optical set-up 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882